United States Court of Appeals
                        For the First Circuit


No. 19-1457

      SHINYA IMAMURA; IRYO HOJIN NISHIKAI; IRYO HOJIN SHADAN
         IMAMURA CLINIC; KABUSHIKI KAISHA BELLEVUE TRADING;
      KABUSHIKI KAISHA MARUHI; KOEKI ZAIDAN HOJIN JINSENKAI;
        KONNO GEKA CLINIC; AKIRA KONNO; MASAHIRO YAMAGUCHI;
     JUNKO TAKAHASHI, on behalf of themselves and all others
                         similarly situated,

                       Plaintiffs, Appellants,

                                  v.

                      GENERAL ELECTRIC COMPANY,

                         Defendant, Appellee,

                             DOES 1-100,

                             Defendants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Patti B. Saris, U.S. District Judge]


                                Before

                    Torruella, Lynch, and Kayatta,
                            Circuit Judges.



     Earl M. Forte, with whom     Eckert Seamans Cherin & Mellott,
LLC, Timothy P. Frawley, Law       Offices of Timothy P. Frawley,
Faith R. Greenfield, Bonnie L.    Dixon and Atsumi & Sakai were on
brief, for appellants.
     David J. Weiner, with whom   Sally L. Pei, Michael D. Schissel,
Arnold & Porter Kaye Scholer LLP, John B. Koss, and Mintz Levin
Cohn Ferris Glovsky & Popeo PC were on brief, for appellee.



                        April 24, 2020




                              -2-
              TORRUELLA, Circuit Judge. In 2011, an earthquake-induced

tsunami struck the Fukushima Daiichi Nuclear Power Plant ("FNPP")

in Japan.      The event triggered a series of explosions that caused

a   tragic    nuclear   disaster,      which    destroyed   the   property   and

livelihoods of the residents of Fukushima Prefecture and the

surrounding area (the "FNPP disaster").               The plaintiffs in this

case   are     four   individuals 1 and        six   business   entities 2 from

Fukushima Prefecture (together "Plaintiffs") who suffered property

damage and/or economic harm as a result of the FNPP disaster.

Plaintiffs filed a class action lawsuit against General Electric

Company ("GE") in the United States District Court for the District

of Massachusetts seeking compensatory and punitive damages based

on the theory that GE bears at least partial responsibility for

the FNPP disaster because it negligently designed the FNPP's

nuclear      reactors   and   safety    mechanisms,     both    of   which   were

implicated in the explosions.            The district court dismissed the

suit under the doctrine of forum non conveniens based on its

determination that an adequate alternative forum was available to

Plaintiffs in Japan and that dismissal was in both the private and



1  Shinya Imamura, Akira Konno, Masahiro Yamaguchi, and Junko
Takahashi.
2  Iryo Hojin Nishikai, Iryo Hojin Shadan Imamura Clinic, Kabushiki
Kaisha Bellevue Trading, Kabushiki Kaisha Maruhi, Koeki Zaidan
Hojin Jinsenkai, and Konno Geka Clinic.


                                        -3-
public   interest.      Plaintiffs    dispute    the   district    court's

conclusion as to the availability of an adequate alternative forum

in Japan, where they maintain there is no avenue for recovery

specifically against GE.    Because the district court did not abuse

its discretion in finding that the judicial and administrative

compensation schemes that are undisputedly available to Plaintiffs

rendered Japan an adequate alternative forum, we affirm.

                            I.   Background

A.   Facts of the Case3

           1.   The FNPP Disaster

           In the late 1960s, the Tokyo Electric Power Company

("TEPCO") commissioned the construction of the FNPP in Fukushima,

which is located along the eastern seaboard of Japan.             TEPCO is

the licensed operator of the FNPP.        The FNPP contained six boiling

water nuclear reactors, all designed by GE.        GE constructed three

of the reactors itself (Units 1, 2, and 6) and provided the designs

and expertise for the remaining reactors (Units 3, 4, and 5), which

were constructed by the Japanese companies Toshiba Corporation and

Hitachi Limited.     GE also designed the rest of the facilities at

the FNPP and "participated regularly in the maintenance of the

facility over many years."



3  We note that the facts herein described, while often undisputed
by the parties, are allegations, not findings.


                                    -4-
            On March 11, 2011, a 9.0-magnitude earthquake shook

Japan and triggered a 45-foot tsunami.          When the tsunami struck

Japan's eastern shoreline, it flooded the FNPP, disabled its

generators,    and   destroyed   the   emergency     cooling   pumps.     The

resulting lack of power caused the FNPP's cooling systems to

malfunction, and as a result, the nuclear reactor cores heated to

their melting point and then disabled the valves used to vent the

FNPP's   radioactive    material.      Unable   to    vent,    hydrogen   gas

accumulated in the FNPP's nuclear reactors.            Despite TEPCO's and

the Japanese authorities' efforts to prevent a catastrophe, four

days after the tsunami hit the FNPP, the accumulation of hydrogen

gas caused Units 1, 3, and 4 to explode, which released toxic

radioactive matter into the surrounding environment.            By the time

of the first explosion, the Japanese government had evacuated

everyone within a twenty-kilometer radius of the power plant.

            Fukushima Prefecture suffered unfathomable damage from

the nuclear accident.      Many of the residents who were evacuated

"lost their homes, their jobs, their land, and their children's

schools."     Much of the area surrounding the FNPP (including some

areas beyond the evacuation zone) remains uninhabitable today due

to radioactive exposure.

            The National Diet of Japan (the Japanese legislature)

convened an independent commission, the Fukushima Nuclear Accident



                                    -5-
Independent       Investigation      Commission    ("the      Commission"),       to

investigate the FNPP disaster and to prepare a report about its

findings.     After 900 hours of hearings and 1,167 interviews, the

Commission concluded that the accident "was a disaster 'Made in

Japan'"   and     catalogued    "a    multitude     of    errors        and   willful

negligence     . . . by    TEPCO,     regulators[,]       and     the    [Japanese]

government."        The   Commission     also   concluded       that      TEPCO   had

overlooked new scientific information regarding tsunami risks,

failed to implement severe-accident countermeasures consistent

with   international      standards,      and     generally       had    inadequate

emergency procedures and training.

             2.   Japan's Compensation Scheme

             In 1961, Japan enacted the Act on Compensation for

Nuclear Damage ("Compensation Act"), which governs the country's

liability and compensation schemes for nuclear disasters.                     In the

event of a disaster, the Compensation Act channels all liability

for the resulting damages to the operator of the nuclear power

plant; therefore, in Japan, TEPCO is the only entity liable for

damages arising from the FNPP disaster.             Furthermore, because the

Compensation Act imposes strict liability on TEPCO, claimants need

only   prove      causation    and    damages     to     obtain     compensation.

Additionally, the Compensation Act fixes a ten-year statute of

limitations (set to expire in 2021) and provides no cap on damages



                                       -6-
against the plant operator.

          Victims of the FNPP disaster may pursue compensation

through three channels, which are not mutually exclusive: (1) file

a lawsuit against TEPCO in the courts of Japan; (2) submit a direct

claim to TEPCO; and/or (3) mediate a claim against TEPCO through

the Nuclear Damages Dispute Resolution Center ("ADR Center").       As

provided in the Compensation Act, in the wake of the FNPP disaster,

the Japanese government established the Dispute Reconciliation

Committee for Nuclear Damage Compensation (the "Committee") within

the   Ministry   of   Education,    Culture,   Sports,   Science,   and

Technology.   The founding directive of the Committee is to mediate

compensation disputes arising from the FNPP disaster and to issue

guidelines for assessing claims.         The ADR Center is a public

mediation service (subordinate to the Committee) overseen by a

three-member committee comprised of two independent lawyers and a

law professor.    It is "tasked with mediating the settlement of

claims for compensation brought against TEPCO by those affected by

the accident at [the FNPP]."

          As of March 30, 2018, victims had filed 440 lawsuits

against TEPCO, fifty of which ended with court judgments and 110

of which ended with settlements.         Victims may sue in the first

instance or after receiving an unsatisfactory settlement offer

through one of the other two mechanisms.       Lawsuits carry a filing



                                   -7-
fee of no larger than one percent of a case's value.      Although

Japan has no class action mechanism for claims arising from a

nuclear disaster, multiple plaintiffs may join together in a single

lawsuit.   In fact, several large groups of evacuees have banded

together (either by choice or court-ordered consolidation) to sue

TEPCO (often adding Japan as a co-defendant) and have successfully

recovered sums totaling up to ¥1 billion.

           By the time of the litigation below, over two million

victims had filed damages claims directly with TEPCO.        TEPCO

reviews these claims and calculates compensation awards based on

standardized formulas from uniform guidelines, which it devised in

accordance with the Committee's Interim Guidelines.   Claimants may

recover for the loss of property, including the temporary loss of

property (in which case compensation is pro-rated for the duration

of the evacuation), as well as additional costs, such as the costs

of radiation testing. Businesses may also recover for reputational

harm and loss of sales.

           As of February 1, 2019, claimants had submitted 24,426

claims to the ADR Center for mediation, 23,363 of which had been

fully resolved.     Of the resolved cases, 18,890 had reached a

settlement agreement.     There is no filing fee for submitting a

claim to the ADR Center, where claimants can proceed pro se or

with an attorney.    Settlement procedures at the ADR Center are



                                -8-
generally conducted in accordance with the Committee's Interim

Guidelines, which provide compensation for lost real estate value

and   damages   associated   with     the   interruption     of   business

activities (e.g., reduced sales revenues, reputational harm).

Publicly available information about the value of settled claims

is sparse due to confidentiality provisions, but the range of

settlements varies widely.

            In total, as of February 15, 2019, TEPCO had paid out

approximately ¥8.721 trillion to individuals and businesses for

damages wrought by the FNPP disaster.       To ensure the compensation

of the victims, the Japanese government has provided TEPCO with

critical financial support.        The Compensation Act required TEPCO

to enter into both a liability contract with an insurance company

and   an   indemnity   agreement     with   the   Japanese    government.

Together, these agreements insured TEPCO up to ¥120 billion.

However, the Compensation Act requires the Japanese government to

provide operators of nuclear power plants as much aid as is

required to compensate for damages in excess of that amount where

necessary to realize the statute's purpose.         After the accident,

the Japanese government provided an initial ¥188.9 billion to TEPCO

pursuant to the indemnity agreement. Additionally, after approving

TEPCO's official request for support, Japan enacted the Act on

Nuclear    Damage   Compensation    and   Decommissioning    Facilitation



                                    -9-
Corporation    (the    "NDF   Act"),    which   established      an    eponymous

regulatory body to oversee a fund backed by government bonds to

further subsidize the compensation process.           By April 2018, TEPCO

had received over ¥8 trillion from the fund, which has a maximum

bond limit of ¥13.5 trillion.

B.   Procedural History

            On November 17, 2017, Plaintiffs filed a class action

lawsuit in the District of Massachusetts against GE predicated on

several theories of negligence.           After GE moved to dismiss the

complaint, Plaintiffs filed an amended complaint on May 21, 2018.

Plaintiffs sued on behalf of two putative classes: (1) a citizen

class that includes homeowners in and around the evacuation zone

who suffered economic injury; and (2) a business class that

includes      all     businesses,      corporate     entities,        and    sole

proprietorships (non-profit and for-profit alike) in and around

the evacuation zone who suffered injury as a result of the FNPP

disaster.      Plaintiffs estimate that, together, these putative

classes include as many as 150,000 citizens and hundreds of

businesses.

            Plaintiffs     brought     seven    claims   against       GE,    its

subsidiaries, agents, and employees.               They alleged negligence

(Count I), strict product liability for manufacturing and design

defects (Counts II and III), and damage to real property (Count



                                     -10-
IV) under Massachusetts law.          They also alleged negligence (Count

V), failure to warn (Count VI), and diminution of value to real

property and business interests (Count VII) under Japanese law.

Plaintiffs sought both compensatory and punitive damages.

            Additionally, as an initial matter, Plaintiffs alleged

that venue was proper in the District of Massachusetts pursuant to

28 U.S.C. § 1391 because GE maintains its corporate headquarters

and     principal     place    of   business          in    Boston,     Massachusetts.

Plaintiffs also contended that subject matter jurisdiction was

proper because the Convention on Supplementary Compensation for

Nuclear Damage, opened for signature Sept. 27, 1997, S. Treaty

Doc. No. 107-21 (2002) (the "CSC"), to which both Japan and the

United States are parties, did not apply retroactively to vest

Japanese courts with exclusive jurisdiction over claims arising

from the FNPP disaster.

            As   to    the     particulars       of    their    claims,     Plaintiffs

averred that GE's negligent design of the FNPP, its nuclear

reactors,     and     its     emergency     safety         mechanisms     "contributed

mightily to the disaster and to Plaintiffs' damages."                       Plaintiffs

first denounced GE's use of an "utterly defective" design for five

of the FNPP's six boiling water reactors.                   Relatedly, they alleged

that GE misrepresented the safety of the reactors for economic

gain.     Next, Plaintiffs traced the Plant's nuclear meltdown back



                                          -11-
to a series of allegedly flawed decisions made by GE in the overall

design of the Plant (and subsequent failure to remediate the flaws)

such as: lowering the "natural protective cliff" at the Plant site

by over sixty feet to save costs; placing the emergency generators

and seawater pumps in the basements of seaside buildings without

flooding protections; neglecting to provide a backup power source

in case the emergency generators failed; and not including enough

space in the reactor buildings to "to accommodate sufficient

emergency equipment."        Plaintiffs insisted that these structural

choices    were   particularly        short-sighted        given    the   region's

well-documented,        tumultuous     history     of   tsunamis.         Finally,

Plaintiffs claimed that GE contributed to the magnitude of the

harm by failing to warn TEPCO or local residents of the operational

risks associated with the threats of earthquakes and tsunamis.

           On July 19, 2018, GE moved to dismiss the amended

complaint under Federal Rules of Civil Procedure 12(b)(1) and

12(b)(6) as well as the doctrine of forum non conveniens.                      As to

Rule 12(b)(1), GE argued that the CSC stripped the district court

of subject matter jurisdiction.             As to Rule 12(b)(6), GE contended

that Plaintiffs had failed to state a claim because Japanese law

applied,   and    the    Compensation       Act   barred    Plaintiffs'     claims

against GE by channeling all liability to TEPCO.                   GE also posited

that   Plaintiffs'       claims      were     nevertheless     barred     by     the



                                       -12-
Massachusetts statutes of limitations and repose.             Finally, GE

submitted that the doctrine of forum non conveniens "required

dismissal in favor of a Japanese forum."

            On April 8, 2019, the district court allowed GE's motion

to dismiss for forum non conveniens.4         See Imamura v. General Elec.

Co., 371 F. Supp. 3d 1, 3 (D. Mass. 2019).           Analyzing the motion

to dismiss under the abiding two-pronged framework, the district

court assessed whether GE had met its burden (as the moving party)

of "showing both that an adequate alternative forum exists [in

Japan]    and   that   considerations    of    convenience   and   judicial

efficiency strongly favor litigating the claim [there]." Id. at 7

(quoting Iragorri v. Int'l Elevator, Inc., 203 F.3d 8, 12 (1st

Cir. 2000)).      After careful consideration, the district court

concluded that dismissal was appropriate because GE had met its

burden.




4  The district court assumed arguendo that it had jurisdiction to
hear the case despite the CSC's exclusive jurisdiction provision.
See Imamura v. General Elec. Co., 371 F. Supp. 3d 1, 6-7 (D. Mass.
2019) ("If 'a foreign tribunal is plainly the more suitable arbiter
of the merits of the case,' a court may dismiss for forum non
conveniens without resolving whether it has subject matter
jurisdiction." (quoting Sinochem Int'l Co. v. Malay. Int'l
Shipping Corp., 549 U.S. 422, 425 (2007))); see also Cooper v.
Tokyo Elec. Power Co., 860 F.3d 1193, 1205 (9th Cir. 2017) (holding
that the CSC did not strip district court of jurisdiction over
claims arising from the FNPP disaster). Because we agree with the
district court's forum non conveniens ruling, we leave the issue
of the CSC's exclusive jurisdiction provision for another day.


                                  -13-
           At the first step, the court held that GE had established

that an adequate alternative forum was available in Japan by

"demonstrating that many plaintiffs have successfully received

satisfactory    compensation   through    lawsuits   against   TEPCO   in

Japanese courts and claims directly with TEPCO and through the ADR

Center." Id. at 9.      Retracing the defining features of the

Japanese compensation scheme, the court was persuaded that the

remedies   it   provided   were   not    "so   clearly   inadequate    or

unsatisfactory" as to constitute "no remedy at all." Id. at 7

(quoting Piper Aircraft Co. v. Reyno, 454 U.S. 235, 254 (1981)).

Because the court found that the existing avenues in Japan for

seeking compensation for damages caused by the FNPP disaster were

adequate, it rejected Appellant's contention that Japan is not an

available forum because it does not provide a means to "secure a

remedy [specifically] from GE." Id. at 8.    The district court

also rebuffed Plaintiffs' attempts to cast aspersions on the

adequacy of Japan's existing compensation scheme by finding that:

(1) the lack of a class action mechanism and the imposition of a

minimal filing fee did not render the Japanese judicial system

deficient; (2) the mediation of claims through the ADR Center was

not too complex for class members to navigate or subject to undue

influence by TEPCO; and (3) the guidelines governing the direct

claims and mediation processes did not exclude any members of the



                                  -14-
putative class. Id. at 9-11.

            Having determined that Japan constituted an adequate

alternative forum, the district court proceeded to the second

prong, at which it weighed the relevant private and public interest

factors.5   First, the district court held that, on balance, the

relevant private interest factors counseled in favor of dismissal

"because of the difficulty of accessing relevant evidence for use

in this Court and the Court's inability to compel production of

important Japanese documents and testimony from Japanese witnesses

and to implead potentially liable third parties." Id. at 11.

Next, the court determined that the public interest factors also

favored dismissal because "Japan's interest in this lawsuit far

outweighs the local interest, the case involves complex choice of

law and foreign law questions, and adjudication of this lawsuit

would significantly burden the Court." Id. at 13.

            On May 1, 2019, Plaintiffs filed a timely notice of

appeal, in which they exclusively challenge the dismissal of their




5  As a threshold matter, the district court stated that, because
Plaintiffs are citizens and businesses of Japan with no U.S.
connections who appear to be motivated at least in part by forum
shopping (i.e., to evade the channeling provisions of the
Compensation Act), it would entitle "Plaintiffs' choice to file
their lawsuit in Massachusetts . . . to some, but not great,
deference." Imamura, 371 F. Supp. 3d at 11; cf. Cooper, 860 F.3d
at 1211 (entitling U.S. citizens and servicemembers to a greater
degree of deference in lawsuit arising from Fukushima disaster
filed in the Southern District of California).

                                 -15-
amended complaint on forum non conveniens grounds as to the

district court's determination on the first prong.

                                  II.    Discussion

             We review forum non conveniens determinations for abuse

of discretion.       See Interface Partners Int'l Ltd. v. Hananel, 575
F.3d 97, 101 (1st Cir. 2009); see also Piper, 454 U.S. at 257.

"We   will   find    an   abuse    of    discretion    if     the   district   court

(1) failed to consider a material factor; (2) substantially relied

on an improper factor; or (3) assessed the proper factors, but

clearly erred in weighing them." Id. (quoting Adelson v. Hananel,

510 F.3d 43, 52 (1st Cir. 2007)).                In our review, we take great

care not to "substitute [our] judgment for that of the district

court []or strike the balance of relevant factors anew." Id.

(quoting Iragorri, 203 F.3d at 12).               Of course, any error of law

committed     by    the    court        within   its    forum       non   conveniens

determination will be reviewed de novo. Id. (citing Adelson, 510

F.3d at 52).        "[A] material error of law invariably constitutes

an abuse of discretion."          Corp. Techs., Inc. v. Harnett, 731 F.3d
6, 10 (1st Cir. 2013).

             "When a defendant moves for dismissal on forum non

conveniens grounds, it bears the burden of showing both that an

adequate     alternative    forum       exists   and   that     considerations   of

convenience and judicial efficiency strongly favor litigating the



                                          -16-
claim in the alternative forum."          Iragorri, 203 F.3d at 12 (citing

Mercier v. Sheraton Int'l, Inc., 935 F.2d 419, 423-24 (1st Cir.

1991) (Mercier I)).      At the first step, an adequate alternative

forum exists when "(1) all parties can come within that forum's

jurisdiction, and (2) the parties will not be deprived of all

remedies or treated unfairly, even though they may not enjoy the

same   benefits   as   they    might    receive    in     an    American   court."

Mercier I, 935 F.2d at 424 (citation and internal quotation marks

omitted).   A defendant generally meets its burden as to the first

requirement (the forum's "availability") if it establishes "that

the alternative forum addresses the types of claims that the

plaintiff has brought and that the defendant is amenable to service

of process there."      Iragorri, 203 F.3d at 12 (citing Piper, 454
U.S. at 254 n.22).       As for the second requirement (the forum's

"adequacy"), an alternative forum is only inadequate if the remedy

that it provides "is so clearly inadequate or unsatisfactory that

it is no remedy at all."         Mercier v. Sheraton Int'l, Inc., 981
F.2d 1345, 1350 (1st Cir. 1992) (Mercier II) (quoting Piper, 454
U.S. at 254).     By way of example, courts have indicated that a

forum effectively provides no remedy at all "if it 'does not permit

litigation of the subject matter of the dispute,'" id. (quoting

Piper, 454 U.S. at 254 n.22), or if "the plaintiff demonstrates

significant   legal    or     political       obstacles    to    conducting    the



                                       -17-
litigation    in   the   alternative   forum," id.   (citing   Menéndez

Rodríguez v. Pan Am Life Ins. Co., 311 F.2d 429 (5th Cir. 1962)).

             At the second (and more complicated) step, the district

court performs a balancing test to determine whether the defendant

has demonstrated that "the compendium of factors relevant to the

private and public interests implicated by the case strongly favors

dismissal."     Iragorri, 203 F.3d at 12 (citing Gulf Oil Corp. v.

Gilbert, 330 U.S 501, 508-09 (1947)).       Relevant private interest

factors include:

       the relative ease of access to sources of proof;
       availability [and cost] of compulsory process for
       attendance of unwilling, and the cost of obtaining
       attendance of willing, witnesses; possibility of view
       of premises, if view would be appropriate to the
       action; and all other practical problems that make
       trial of a case easy, expeditious[,] and inexpensive.

Gilbert, 330 U.S. at 508.        On the other side of the scales,

relevant public interest factors include:

       the administrative difficulties flowing from court
       congestion; the 'local interest in having localized
       controversies decided at home'; the interest in having
       the trial of a diversity case in a forum that is at
       home with the law that must govern the action; the
       avoidance of unnecessary problems in conflict of laws,
       or in the application of foreign law; and the
       unfairness of burdening citizens in an unrelated forum
       with jury duty.

Piper, 454 U.S. at 241 n.6 (quoting Gilbert, 330 U.S. at 509).

             These factors constitute a "helpful starting point,"

Iragorri, 203 F.3d at 12, but because the facts of each case are



                                  -18-
unique, "the ultimate inquiry is where trial will best serve the

convenience of the parties and the ends of justice," Koster v.

(Am.) Lumbermens Mut. Cas. Co., 330 U.S. 518, 527 (1947).

            Here, Plaintiffs exclusively dispute the availability of

an adequate alternative forum in Japan.   They do not challenge the

district court's balancing of factors at the second step of the

analysis.    Instead, they merely assert that because Japan is not

an adequate alternative forum, "the district court incorrectly

proceeded [to the second step] to weigh the private and public

interest factors."    Accordingly, we find that they have waived any

argument that the district court abused its discretion as to its

balancing of the relevant private and public interest factors.

See United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990).    We

therefore limit our review to the first step of the forum non

conveniens analysis: the availability of an adequate alternative

forum.

A.   The Availability of an Adequate Alternative Forum

                                 1.

            Plaintiffs' sole argument as to adequacy on appeal is

that because the Compensation Act channels all liability for

damages claims relating to the FNPP disaster to TEPCO, "there is

no forum in Japan, judicial or otherwise" which permits them "to

pursue [their] claims against GE."     Plaintiffs contend that the



                                -19-
district court's determination that Japan is an available forum

amounts to a "misapplication" of the doctrine, which "denies [them]

any forum for their claims against GE," strips them of their

"inherent right" to seek recovery from the party of their choosing,

and effectively extends to GE blanket immunity for its role in the

FNPP disaster.      Relatedly, Plaintiffs submit that the district

court improperly relied on the "administrative compensation scheme

cases" in ruling that the existence of claims processes directly

with TEPCO and through mediation at the ADR Center also rendered

Japan an available and adequate forum.     For the following reasons,

we disagree.

          As   we   have   explained,   courts   "generally   deem"   the

alternative foreign forum available if the forum is able to

exercise both personal jurisdiction over the defendant as well as

subject matter jurisdiction over the dispute.       Iragorri, 203 F.3d

at 12. "Ordinarily," we deem the personal jurisdiction requirement

to be "satisfied when the defendant is 'amenable to process' in

the [alternative forum]."      Piper, 454 U.S. at 254 n.22 (quoting

Gilbert, 330 U.S. at 506-07).       The alternative forum exercises

subject matter jurisdiction if it "addresses the types of claims

that the plaintiff has brought."    Iragorri, 203 F.3d at 12 (citing

Piper, 454 U.S. at 254 n.22).      GE maintains that it is amenable

to service of process in Japan, a contention it supports primarily



                                 -20-
through its submission of a declaration of a Japanese law expert

to that effect.     A defendant's "concession" as to amenability to

service of process in the alternative forum is generally sufficient

to satisfy the first requirement.      Gschwind v. Cessna Aircraft

Co., 161 F.3d 602, 606 (10th Cir. 1998) (citing Piper, 454 U.S. at

254 n.22).    While GE may technically be amenable to suit in Japan

(as far as we know, Plaintiffs have not tested GE on its word by

attempting service), Plaintiffs decry GE's pledge as no more than

"an empty promise."    This is the core of Plaintiffs' argument, and

it highlights what makes this a somewhat atypical forum non

conveniens case.    Under other circumstances, GE's concession that

it is amenable to service of process in Japan would likely end the

inquiry, as the Japanese judicial system provides valid causes of

action under tort law that, in theory, would allow Plaintiffs to

recover for the types of injuries and causes of action they alleged

in their amended complaint.    However, the Compensation Act and the

FNPP disaster change the dynamics.

             Relying on the Supreme Court's decision in Gilbert as

well as First Circuit precedent, such as Mercier I and Iragorri,

Plaintiffs contend that even if GE is amendable to service of

process in Japan (which they dispute on appeal), the Compensation

Act divests Japanese courts of subject matter jurisdiction over

any FNPP disaster-related damages claims against GE by channeling



                                -21-
all liability to TEPCO.        Hence, Plaintiffs proclaim that "GE is

immune from suit in Japan" and thus not meaningfully amenable to

process there.      See Associação Brasileira de Medicina de Grupo v.

Stryker Corp., 891 F.3d 615, 620 (6th Cir. 2018) ("[A] foreign

forum   is   not    truly   'available'    --    and        a    defendant     is   not

meaningfully 'amenable to process' there -- if the foreign court

cannot exercise jurisdiction over both parties.").                      Accordingly,

for the purposes of forum availability, Plaintiffs contend that a

foreign forum cannot fairly be said to address the types of claims

that they have brought in the District of Massachusetts against GE

if said forum does not permit Plaintiffs to bring these types of

claims against their choice of defendant.

                                     2.

             Despite   Plaintiffs'     fear          that        GE's   promise      of

amenability    to   service   of   process      is    an        empty   one,   we   are

nonetheless "secure in the knowledge" that Plaintiffs' claims will

not "languish in some jurisdictional limbo."                        Snöfrost AB v.

Håkansson, 353 F. Supp. 3d 99, 106 (D. Mass. 2018).                            This is

because we agree with the district court that, while Plaintiffs

may not be able to obtain recovery in Japan specifically from GE,

Japan nevertheless adequately addresses the same types of claims

through a carefully designed tripartite compensation scheme.                        See

Imamura, 371 F. Supp. 3d at 8.         As to the judicial component of



                                    -22-
that scheme, the district court determined that the fact that

Plaintiffs could sue TEPCO -- who by statute is strictly liable

for all damages proximately caused by the FNPP disaster "until the

ten-year statute of limitations expires in 2021" -- indicated that

Japan provided a sufficiently adequate remedy so as to render it

an available forum. Id. at 9.     We see no abuse of discretion in

this   determination,     especially     because   many   members    of    the

putative   class   have   already     obtained   compensation   by   way   of

judgments against TEPCO in Japanese courts, and Plaintiffs offered

no basis for the district court to conclude that such compensation

is so "unsatisfactory that it is no remedy at all," Mercier II,
981 F.2d at 1350 (quoting Piper, 454 U.S. at 254).6



6  Relatedly, Plaintiffs' reference to Martínez v. Dow Chemical
Co., 219 F. Supp. 2d 719 (E.D. La. 2002), for the proposition that
a proposed alternative forum may not be considered available "if
the laws of the country where [it] is located bar the plaintiff
from proceeding there," is misplaced. In Martínez, a non-binding
district court decision, banana farm workers from Costa Rica,
Honduras, and the Philippines sued defendant Dow Chemical Company,
the manufacturer of a chemical widely used on banana farms that
the workers alleged had rendered them sterile. 219 F. Supp. 2d
at 721-22. The district court denied the defendant's motion for
dismissal for forum non conveniens primarily on forum availability
grounds because Costa Rica and the Philippines had enacted laws
divesting their courts of jurisdiction over claims first filed
elsewhere, and Honduras had a similar preemptive jurisdictional
rule favoring a plaintiff's first choice of forum. Id. at 725-32,
735-40.    Martínez is plainly distinguishable because no such
preemptive jurisdictional bar exists in Japan. The Compensation
Act may preclude Plaintiffs from replicating the exact same lawsuit
where GE (instead of TEPCO) is the named defendant, but the
district court was presented with ample factual information
indicating that the doors of Japanese courts remain open to

                                      -23-
               Plaintiffs protest that the district court's decision is

at odds with the Supreme Court's statement in Gilbert that forum

non conveniens "presupposes at least two forums in which the

defendant is amenable to process." 330 U.S. at 507.       However, we

see no such untenable conflict.           First, we do not read Gilbert to

hold that dismissal for forum non conveniens is improper when the

alternative forum offers adequate remedies for the exact same

injuries alleged by the plaintiff in U.S. court but channels

liability for those injuries to a third party who is not the same

defendant in the U.S. case.            Rather, as Gilbert makes clear, it

is the "absence of jurisdiction" that raises red flags. 330 U.S.

at 504.    So long as Japanese courts continue to allow Plaintiffs

their    day     in   court,   where   they    may    obtain    full   and   fair

compensation -- regardless of which entity ultimately foots the

bill -- there is no meaningful absence of jurisdiction.                Thus, we

cannot    say     that   the   district    court     abused    its   discretion.

Conceptually, this is comparable to when a plaintiff secures a

judgment against two tortfeasors under a theory of joint and




Plaintiffs, so that they may bring their damages claims against
TEPCO until the statute of limitations expires in 2021. This is
also consistent with our holding in Ahmed v. Boeing Co., 720 F.2d
224, 226-27 (1st Cir. 1983), that the district court did not abuse
its discretion in finding that Pakistan and Saudi Arabia
constituted adequate available forums despite the "possibility"
that plaintiffs' acceptance of the defendant's "diah," or blood
money payments, might bar their future claims in those forums.

                                       -24-
several liability and then fully recovers her damages from one of

the tortfeasors.        We do not say the plaintiff is left with an

imperfect remedy simply because she recovers one hundred percent

of her damages from one tortfeasor and none from the other.

          Second, even if Plaintiffs are allowed to litigate their

claims against GE in Massachusetts, local choice of law rules

likely dictate that Japanese law would apply.         See Cosme v. Whitin

Mach.   Works,     Inc.,    632 N.E.2d 832,   834        (Mass.    1994)

("Traditionally, in matters of tort, the courts of [Massachusetts]

apply the substantive laws of the jurisdiction wherein the tort

occurred.").      The    district   court    recognized    as    much    in   its

balancing of the public interest factors.            See Imamura, 371 F.

Supp. 3d at 14.    From this we draw the reasonable inference that

the Compensation Act may inevitably require the dismissal of the

case from Plaintiffs' chosen forum even if allowed to proceed to

the next phase of litigation.7       See Ahmed, 720 F.2d at 226 (finding

defendant's blood money payments to Pakistani plaintiffs were



7 Plaintiffs, for their part, dispute the extraterritorial
applicability of the Compensation Act in U.S. courts by way of
submissions from Japanese law experts. The district court did not
factor this contention into its memorandum and order, although we
could hardly conclude that eschewing this argument constituted an
abuse of discretion in the context of the court's broader findings
as to Japan's strong interest in having these claims adjudicated
through its existing compensation scheme, as suggested by the
enactment Compensation Act and Japan's eventual ratification of
the CSC.


                                    -25-
"likely irrelevant to the choice of forums" -- between Pakistan

and   Saudi    Arabia   on    the   one     hand   and   Massachusetts     on   the

other -- because there was a "strong reason to believe that a

district court sitting in Massachusetts would have to apply foreign

law," just like the alternative forums, to determine if those

payments precluded further recovery); cf. Cooper v. Tokyo Elec.

Power Co., Inc., 166 F. Supp. 3d 1103, 1131-1136 (S.D. Cal. 2015)

(denying motion to dismiss for forum non conveniens where TEPCO

was the defendant in U.S. plaintiffs' suit to recover for injuries

proximately caused by the FNPP disaster).

                                          3.

              Finally, Plaintiffs do not persuade us that the district

court abused its discretion by factoring the availability of an

administrative compensation scheme into its forum non conveniens

determination.      To determine that the claims processes (either

directly with TEPCO or through mediation at the ADR Center)

satisfied the availability and adequacy thresholds, the district

court looked to several cases from our sister circuits, which it

dubbed "the administrative compensation cases."                 Imamura, 371 F.

Supp. 3d at 8-9; see Veljkovic v. Carlson Hotels, Inc., 857 F.3d
754, 756 (7th Cir. 2017) (holding Serbian Restitution Agency an

adequate alternative forum for property disputes despite being a

"nonjudicial     mode[]      of   dispute      resolution");   Tang   v.   Synutra



                                       -26-
Int'l,   Inc.,    656 F.3d 242,   250-51   (4th     Cir.    2011)    (finding

compensation fund created by manufacturers of contaminated infant

formula rendered China an adequate alternative forum for products

liability dispute because "the forum non conveniens doctrine does

not limit adequate alternative remedies to judicial ones"); Lueck

v. Sundstrand Corp., 236 F.3d 1137, 1144-45 (9th Cir. 2001)

(concluding      that   New    Zealand's     Accident    Rehabilitation         and

Compensation Insurance Corporation, an administrative body created

by statute, was an adequate alternative forum for plaintiffs'

damages claims stemming from a plane crash even in the absence of

an available remedy in New Zealand courts).             But see Nat'l Hockey

League Players' Ass'n v. Plymouth Whalers Hockey Club, 166 F. Supp.
2d 1155, 1164 (E.D. Mich. 2001) ("Piper does not appear to consider

an   administrative     remedy   adequate.").         Relying    on     the   Ninth

Circuit's reasoning in Lueck in particular, the district court

here held that "[a] remedy available through an administrative

compensation scheme can render a foreign country an adequate

alternative forum," regardless of "whether the plaintiffs could

'maintain [the] exact suit' in the foreign forum."                Imamura, 371
F. Supp. 3d at 8 (alteration in original) (quoting Lueck, 236 F.3d

at 1144-45).

           We have little difficulty concluding that the district

court did not abuse its discretion in finding that Lueck's analysis



                                      -27-
is both "instructive" as applied to the facts of the case at hand

and that it "dovetails with Piper's emphasis on the existence of

any adequate remedy for plaintiff's injury." Id. (emphasis added).

In the way of background, Lueck implicated damages claims by New

Zealand citizens relating to an airplane crash that occurred in

New Zealand. 236 F.3d at 1140-41.      The surviving passengers and

crew, as well as the estates of the passengers killed in the

accident, asserted various products liability claims in the United

States against the Canadian manufacturer of the plane and the

American manufacturer of the plane's warning systems. Id.    On

appeal   from   the   dismissal   of   their   complaint   for   forum   non

conveniens,     the    Lueck   plaintiffs      disputed    New   Zealand's

availability and adequacy as a forum on the ground that it "offers

no remedy at all for their losses because it has legislated tort

law out of existence." Id. at 1143 (internal quotation marks

omitted).   The plaintiffs were referring to New Zealand's Accident

Compensation Act ("ACA"), which much like Japan's Compensation

Act, "provide[d] coverage, on a no-fault basis, for those who

suffer[ed] personal injury arising from accidents." Id. at 1141.

Logistically (and again much like Japan's Compensation Act), the

ACA barred civil claims for compensatory damages and established

the Accident Rehabilitation and Compensation Insurance Corporation

("ACC"), an administrative body tasked with paying out benefits



                                   -28-
for the expenses covered by the ACA. Id.   Nearly all of the Lueck

plaintiffs had filed claims with the ACC and received compensation;

moreover, they sued the airline in New Zealand court, but their

claims     for       compensatory      damages     were     "dismissed . . . as

statutorily barred by New Zealand's accident compensation scheme,"

although their claims for exemplary damages (which were not barred

by the ACA) were allowed to proceed. Id. at 1142 (citing McGrory

v. Ansett N.Z. Ltd., 2 N.Z.L.R. 328 (1998)).

               In rejecting the Lueck plaintiffs' argument that the

ACA's    bar    on    civil    damages   claims    undermined     New   Zealand's

availability and adequacy as an alternative forum, the Ninth

Circuit held that, "[a]lthough New Zealand law does not permit

[them] to maintain this exact suit, New Zealand, through its

no-fault accident compensation scheme, has provided and continues

to provide a remedy for [their] losses." Id.   at 1144.   Absent

any     showing      that     the   available     administrative     remedy   was

unacceptably inadequate, the Ninth Circuit concluded that the

alternative forum need not "offer a judicial remedy" because "[t]he

forum non conveniens analysis does not look to the precise source

of the plaintiff's remedy." Id. at 1145 (citing Jeha v. Arabian

Am. Oil Co., 751 F. Supp. 122, 125 (S.D. Tex. 1990) (holding

"quasi-judicial special commission" composed of legal and medical

professionals and charged with handling medical malpractice claims



                                         -29-
was an adequate alternative forum), aff'd, 936 F.2d 669 (5th Cir.

1991) (unpublished table decision)).

             Similarly, in our case, the district court had a sound

reason to determine that "[al]though it does not provide a judicial

remedy, the ADR Center mediation is similar to the administrative

compensation schemes upheld in cases like Lueck."                 Imamura, 371
F. Supp. 3d at 9.          Here, as in Lueck, regardless of whether

Plaintiffs can maintain their exact suit against GE in Japan, it

is undisputed that they can both file their claims directly with

TEPCO or mediate them through the ADR Center, where, as the

district court noted, "[t]here is no filing fee, and Plaintiffs

can be represented by an attorney." Id.    By all accounts, many

of the members of the putative class have already done so.               In any

event, Plaintiffs do not challenge the district court's findings

as to the adequacy of the administrative compensation scheme in

Japan, and we do not disturb them.

             Instead,     harkening     back     to    previous      arguments,

Plaintiffs     contend     that   Lueck,       Veljkovic,      and   Tang   are

inapplicable because the courts in those cases only considered

existence of available administrative remedies after determining

that the named defendant was meaningfully amenable to service of

process in the alternative forum.            However, as we have explained,

we   agree   with   the   district    court     that   Japan    satisfies   the



                                      -30-
jurisdictional requirement for forum availability in this case,

and we need not reiterate our reasoning here.            Therefore, it was

not improper for the district court to consider the availability

of the administrative compensation scheme in Japan at step one of

the analysis.

           In closing, we note that the incorporation of "the

administration    compensation      scheme    cases"   does   appear    to   be

consistent with Piper's core teaching that a remedy provided by

the alternative forum will be deemed adequate so long as it is not

"so clearly inadequate or unsatisfactory that it is no remedy at

all."    Piper, 454 U.S. at 254.            Plaintiffs fault the district

court for not following the contrary view as expressed in Plymouth

Whalers, where the United States District Court for the Eastern

District of Michigan denied a defendant's motion to dismiss for

forum non conveniens in an antitrust suit on the basis that the

alleged availability of an administrative remedy for the plaintiff

in Canada was insufficient to render it an adequate alternative

forum.    166 F. Supp. 2d at 1164.            The Plymouth Whalers court

rooted   its   analysis   in    a   literal    interpretation   of     Piper's

statement that forum non conveniens dismissal is inappropriate if

the alternative forum "does not permit litigation of the subject

matter of the dispute."        Plymouth Whalers, 166 F. Supp. 2d at 1164

(quoting Piper, 454 U.S. at 255 n.22).



                                     -31-
               However, as we have explained, Japan does permit the

litigation of the subject matter of Plaintiffs' dispute, and as such,

the administrative compensation scheme available to Plaintiffs here

exists in addition to, not to the exclusion of, their ability to

pursue    a    lawsuit   against      TEPCO.         Moreover,    Plaintiffs     fail   to

recognize that the court in Plymouth Whalers distinguished that case

from Lueck on the basis that the Plymouth Whalers plaintiff was

notably       unable   "to   pursue    its     own    claim"     through   the    alleged

administrative process, and that it was "improbab[le] that any

administrative complaint would result in a prosecution." Id. at 1164

n.7.     There are no such bars on Plaintiffs' ability to mediate their

claims through the ADR Center or pursue them directly with TEPCO.

               Therefore,     we   hold      that     Japan    satisfies    the     forum

availability requirement despite the jurisdictional idiosyncrasies

presented by this case.            Accordingly, the district court did not

abuse its discretion in determining that an adequate alternative

forum is available to Plaintiffs in Japan.                    Because Appellants have

waived any claim as to the balancing of the private and public

interest factors, our inquiry ends here.

                                   III.   Conclusion

               For the foregoing reasons, we affirm the dismissal of the

amended complaint.

               Affirmed.



                                          -32-